UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Airman First Class ANTHONY V. ALLEN
                                   United States Air Force

                                               ACM 38679

                                               14 July 2015

         Sentence adjudged 15 May 2014 by SPCM convened at Altus Air Force
         Base, Oklahoma. Military Judge: Michael Coco.

         Approved Sentence: Bad-conduct discharge, confinement for 1 month,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant:                  Major Jennifer J. Raab and
         Captain Michael A. Schrama.

         Appellate Counsel for the United States: Lieutenant Colonel John E. Owen
         and Gerald R. Bruce, Esquire.

                                                  Before

                                  HECKER, TELLER, and KIEFER
                                     Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            LEAH M. CALAHAN
            Deputy Clerk of the Court




                                        2                       ACM 38679